Name: Commission Regulation (EEC) No 1756/82 of 2 July 1982 fixing intervention prices for beef and veal from 16 August 1982, amending Regulation (EEC) No 2226/78 and repealing Regulation (EEC) No 1241/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7 . 82No L 193/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1756/82 of 2 July 1982 fixing intervention prices for beef and veal from 16 August 1982, amending Regulation (EEC) No 2226/78 and repealing Regulation (EEC) No 1241/82 whereas, however, the seasonal trend of prices in Italy is at the moment particularly unsatisfactory ; whereas in order to mitigate this difficulty Italy should be allowed to commence intervention buying in at an earlier date than the other Member States ; Whereas Commission Regulation (EEC) No 1241 /82 of 19 May 1982 fixing the buying-in prices for fore ­ quarters of beef applicable from 20 May 1982 (''J should therefore be repealed ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2226/78 is replaced by Annex I to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Article 6 (5) (c) thereof, Whereas, in accordance with Council Regulation (EEC) No 1302/73 (2), as amended by Regulation (EEC) No 427/77 (3), the qualities and cuts of products to be bought in by intervention agencies must be deter ­ mined with a view, on the one hand, to the need to give effective support to the market and to ensure the necessary balance between the market in question and that in other livestock production and, on the other hand, to the Community's financial responsibilities in the matter ; whereas it is therefore desirable to limit buying in to certain cuts of meat ; Whereas the upper and lower limits for buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences in value of meat arising out of the age, weight, conforma ­ tion and finish of the animals concerned ; Whereas it is desirable to fix upper limits for buying-in prices at a level corresponding to the inter ­ vention price fixed by Council Regulation (EEC) No 1 197/82 (4) for the 1982/83 marketing year by applying the coefficients fixed in Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 1 240/82 (*) ; whereas it appears necessary to adjust certain of these coefficients in order, given the special situation of the market in beef and veal when cattle begin to be taken off grass, to include 'Ochsen A' temporarily in the list of products that can be bought in by intervention in the Federal Republic of Germany in order to cope with the large seasonal offers of this category ; Article 2 With effect from 16 August 1982, intervention agen ­ cies shall buy in beef and veal offered to them in accordance with the conditions laid down in Regula ­ tion (EEC) No 2226/78 at prices determined within the limits laid down for each product in Annex II having regard to the age, weight, conformation and finish of the animals from which the said products are obtained. The Italian intervention agency may, however, commence buying in on 5 July 1982. Article 3 Regulation (EEC) No 1241 /82 is hereby repealed with effect from 16 August 1982. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 132, 19 . 5 . 1973 , p . 3 . 0 OJ No L 61 , 5. 3 . 1977, p . 16 . (4) OJ No L 140, 20 . 5 . 1982, p . 26 . 0 OJ No L 261 , 26 . 9 . 1978, p . 5 . (6) OJ No L 143, 20 . 5 . 1982, p . 13 . 0 OJ No L 143, 20 . 5 . 1982, p . 14. 3 . 7 . 82 Official Journal of the European Communities No L 193/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1982. For the Commission Poul DALSAGER Member of the Commission No L 193/ 14 Official Journal of the European Communities 3 . 7. 82 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I DEUTSCHLAND Bullen A 1,08 Ochsen A 1 03 BELGIQUE/BELGIE Bceufs 55% / Ossen 55% 1,03 Taureaux 55 % / Stieren 55 % 1,02 DANMARK Stude I 0,92 Tyre P 0,94 Ungtyre I 0,98 Ã Ã Ã Ã Ã £ Ã Ã Ã Ã Ã ¿Ã  B 1,15 Ã Ã Ã Ã Ã ¿Ã  Ã  1,08 FRANCE BÃ ufs U 1,23 BÃ ufs R 1,11 BÃ ufs O 0,99 Jeunes bovins U 1,19 Jeunes bovins R 1,10 Jeunes bovins O 0,99 IRELAND Steers 1 0,92 Steers 2 0,90 ITALIA Vitelloni 1 1,25 Vitelloni 2 1,10 LUXEMBOURG BÃ ufs, taureaux extra 1,04 NEDERLAND Stieren, le kwaliteit 1,09 UNITED KINGDOM A. Great Britain Steers M 0,95 Steers H 0,94 B. Northern Ireland Steers L/M 0,93 Steers L/H 0,93 Steers T 0,91 3 . 7 . 82 Official Journal of the European Communities No L 193/ 15 BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¿pÃ ¹o Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ¿pÃ ¹o Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen DEUTSCHLAND  Ganze oder halbe TierkÃ ´rper una quartiers compensÃ ©s stammend von : Bullen A 320,358 326,572 Ochsen 314,145 320,359 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des :  Hele dieren, halve dieren en  compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % 304,813 323,429 Taureaux 55 % / Stieren 55 % 301,323 319,938 DANMARK  Hele og halve kroppe samt,  quartiers compensÃ ©s " af : Stude I 290,818 294,484 Type P 296,927 300,593 Ungtyre I 309,758 313,423 EÃ Ã AÃ £  Ã £Ã Ã ¬Ã ³Ã ¹Ã ±, Ã ®Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ºÃ ±Ã ¹ «quartiers compensÃ ©s » Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿ B 350,757 354,612 Ã Ã Ã Ã Ã ¿ Ã  347,674 351,528 FRANCE  Carcasses, demi-carcasses provenant des : et quartiers compenses, BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 351,698 366,226 327,811 342,338 307,958 322,485 331,200 342,499 316,190 327,489 293,916 305,215 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 286,392 291,501 Steers 2 277,460 282,568 No L 193/ 16 Official Journal of the European Communities 3 . 7 . 82 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ´Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen ITALIA  Carcasse, mezzerie e quarti compensati provenienti dai : 364,624 372,382 343,677 351,435 Vitelloni 1 Vitelloni 2 LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs , taureaux extra 313,655 320,636 NEDERLAND  Hele dieren, halve dieren en  compensated quarters " afkomstig van : Stieren , le kwaliteit 309,911 318,984 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H 298,001 294,833 301,558 298,390 B. Northern Ireland  Carcases, half-carcases and compensated quarters, from : Steers L/M Steers L/H Steers T 291,649 295,205 286,315 289,871 287,963 291,520